Citation Nr: 0723847	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The had active duty service from September 1969 to February 
1972.  He served in Vietnam from December 1970 to January 
1972.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
rating decision of the VA Regional Office (RO) in Louisville, 
Kentucky that reopened a final claim of service connection 
for PTSD (See 38 C.F.R. § 20.1103 (2006)) and denied the 
issue on the merits.

The Board point out, however, that whether a previously 
denied claim should be reopened is a jurisdictional matter 
that the Board must address before considering the underlying 
claim on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's de novo review 
of this claim in March 2003, the Board must initially address 
the question of whether "new and material" evidence has been 
presented sufficient to reopen the claim of service 
connection for PTSD.

The Board notes that in a statement received in July 2002, 
the veteran appears to claim that he was a victim of sexual 
and/or personal assault in service which also resulted in 
PTSD.  This matter has not been developed for appellate 
review and is referred to the RO for clarification and 
appropriate consideration.

Following the decision below, the issue of entitlement to 
service connection for PTSD will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a PTSD was originally denied by an 
RO decision dated in November 1999; the veteran did not 
perfect an appeal and that determination became final.

2.  Evidence received subsequent to the November 1999 RO 
determination relates to an unestablished fact necessary to 
support the claim of service connection for PTSD, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1999 RO decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the RO's November 
1999 decision is new and material and the appellant's claim 
of entitlement to service connection for PTSD is reopened. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he now has PTSD as the 
result of exposure to traumatic and stressful experiences in 
Vietnam for which service connection should be granted.

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for PTSD, further assistance is 
unnecessary to aid the appellant in substantiating this 
aspect of his appeal.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997). 38 C.F.R. § 3.304 (2006).  Under the law in effect 
since the veteran attempted to reopen his claim for service 
connection for PTSD, a diagnosis of PTSD must be made in 
accordance with 38 C.F.R. § 4.125(a) (2006), which 
incorporates the provisions of the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).

Factual Background and Legal Analysis

The RO denied service connection for PTSD in a rating 
decision dated in November 1999.  The veteran did not perfect 
an appeal and this determination became final. See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 
(2006).  The appellant attempted to reopen his claim for such 
in correspondence received in December 2001.  The Board will 
thus review all of the evidence submitted since the final 
decision to determine whether the appellant's claim for 
service connection should be reopened and re-adjudicated de 
novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  Claims 
that are the subject of a final decision can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§  5108 (West 2002 & Supp. 2006).

The Board points out that 38 C.F.R. § 3.156(a) (2006) which 
defines new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).).

The evidence of record at the time of the November 1999 RO 
decision denying service connection for PTSD included service 
medical records that showed no treatment for a psychiatric 
disorder.  The post service clinical record documented no 
treatment for PTSD.  The RO denied service connection for 
PTSD in November 1999 on the basis that there was no 
verifiable stressor on which a diagnosis of PTSD could be 
based, and that there was no confirmed diagnosis of PTSD.

The evidence received since the RO's denial of the claim of 
service connection for PTSD in November 1999 consists of 
extensive clinical records showing treatment for psychiatric 
disability, and includes diagnoses of PTSD by VA and a 
private providers.  The veteran's treating psychologist, H. 
F. S., Ph.D., wrote in January 2001 that PTSD was related to 
traumatic events the veteran experienced during service.

The Board finds that the showing of a confirmed diagnosis of 
PTSD and clinical evidence providing a potential nexus 
between PTSD and events in service are new, relate to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and the claim of service connection for 
PTSD is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  The appeal is granted 
to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for PTSD, the Board finds that further evidentiary 
development is required.

The record reflects that the veteran has received ongoing VA 
psychological treatment over the years and that PTSD has been 
diagnosed.  The Board points out that although he now carries 
a documented diagnosis of PTSD, it is not shown that there 
has ever been an attempt to corroborate his reported 
traumatic stressors.  The lack of a verified stressor has 
been cited by the RO as one of the bases for its denial of 
service connection for PTSD.

With respect to the veteran's stressors, VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(c)(4) (2004) requires 
development by the United States Army and Joint Services 
Records Research Center (JSRRC) or service department even 
when there is only some evidence of a stressor.  "A denial 
solely because of an unconfirmed stressor is improper. . . " 
Id.  In this regard, it is observed that the record contains 
some statements and other documentation, including internet 
and book-based research, which the veteran believes 
sufficiently establishes a possible stressor leading to the 
onset of PTSD.  Documentation and correspondence of record 
appear to provide sufficient detail to attempt to verify the 
claimed stressors. See Suozzi v. Brown, 10 Vet. App. 307 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
RO should thus prepare a report detailing the reported 
combat-related stressors identified in the veteran's 
statements and contact the JSRRC, and any other appropriate 
sources for verification of the claimed stressors.  The RO is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly. Suozzi, supra.  The records 
need only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred). Pentecost at 128-129.

In several statements in the record, the veteran refers to 
having received a number of Article 15s during service for 
behavior indicative of the effects of his Vietnam service.  
It does not appear that his service personnel records have 
been requested and this should be done.  

The Board observes that in May 1999, the veteran wrote that 
he was receiving Social Security benefits.  However, the 
clinical evidence on which the award is based is not on file.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, these records 
should also be requested and associated with the claims 
folder.

Additionally, it is observed that the veteran receives 
continuing VA outpatient treatment.  The most recent records 
date through February 2005.  The Board points out that as VA 
has notice of the existence of additional VA records, they 
must be retrieved and associated with the other evidence 
already on file. See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
appellant's VA medical records dating from March 2005 to the 
present should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 159 (2006), and any other legal 
precedent are fully complied with 
and satisfied since the most recent 
letter sent to the veteran in 
December 2002.  

2.  The veteran's service 
administrative and/or personnel 
records should be requested and 
associated with the claims folder.

3.  VA outpatient clinical records 
dating from March 2005 should also 
be retrieved and associated with 
the claims folder.

4.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision and the medical 
documentation relied upon for the 
award of any disability benefits.

5.  The RO should prepare a report 
detailing the combat-related 
stressors identified in the 
veteran's numerous statements in 
the record as well as any that can 
be gleaned from documentation he 
has submitted.

6.  The RO should send the above 
report and any other pertinent 
information to JSRRC, and any other 
appropriate sources for 
verification of the claimed 
stressors.  Any information 
obtained should be associated with 
the claims file.  If the search is 
negative, it should be noted in the 
claims folder.

7.  After taking any further 
development deemed appropriate 
after fulfillment of the above, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


